Citation Nr: 0319171	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-07 765	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disability, including a bipolar disorder.  

2.  Entitlement to a compensable (i.e., greater than 0 
percent) rating for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the RO.  The issue of 
whether a higher rating is warranted for the right ear 
hearing loss disability will be addressed in the REMAND 
following the ORDER.  

FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim for a psychiatric disorder, and all 
available evidence relevant to this claim has been received.  

2.  In September 1999, the RO denied the veteran's claim for 
service connection for an acquired psychiatric disorder 
because there was no medical evidence of record showing a 
relationship between his currently diagnosed bipolar disorder 
and a schizoid personality disorder diagnosed in service-
which is a constitutional and/or developmental disorder not 
subject to service connection, as a matter of law, in the 
absence of evidence of disability due to superimposed disease 
or injury.  

3.  The RO sent the veteran a letter later in September 1999 
notifying him of the decision and apprising him of his 
procedural and appellate rights; he submitted a notice of 
disagreement (NOD) later that same month, and the RO sent him 
a statement of the case (SOC) in March 2000, but he did not 
then perfect his appeal to the Board by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).

4.  Since the veteran did not timely appeal, the RO's 
September 1999 decision is final and binding on him based on 
the evidence then of record.  No new evidence has been 
submitted since; rather, the veteran merely has reiterated 
unsubstantiated allegations, and they are not so significant 
they must be considered in order to fairly decide the merits 
of his claim.


CONCLUSIONS OF LAW

1.  The RO's September 1999 decision denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

2.  New and material evidence has not been submitted to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applicability of the Veterans Claims Assistance Act of 
2000 ("VCAA")

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  



The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to claims to reopen that were received on or after 
August 29, 2001.  The veteran petitioned the RO to reopen his 
claim in November 2000, which was prior to the August 29, 
2001, cutoff date.  Thus, the amended regulation resulting 
from the VCAA does not apply with regards to what constitutes 
new and material evidence.

As for the remainder of the VCAA requirements pertaining to 
notification and duty to assist, the Board notes that the RO 
duly apprised the veteran of the reasons for not reopening 
his claim when he was notified of the January 2002 rating 
decision.  The RO further discussed these requirements when 
providing him a SOC in May 2002.  Furthermore, the RO also 
sent him a letter in November 2000 clearly outlining the 
requirements to reopen his claim.  The evidence shows that he 
was made fully aware of the type of evidence needed to 
substantiate his allegations and complete his application for 
VA benefits.  The RO also already had obtained all of the 
medical records that he had identified as relevant to his 
claim.  Although he was scheduled for his requested hearing 
in May 2003, he failed to report for it.  See 38 C.F.R. 
§ 20.702(d) (2002).  Considering all of this preliminary 
notification, assistance, and development, the Board 
concludes that he would not be prejudiced by the Board 
proceeding with the adjudication of his appeal without first 
remanding his case to the RO for initial consideration of the 
VCAA.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Fossie v. West, 12 Vet. App. 1 (1998).

II.  Petition to Reopen Claim

Service connection may be granted for disability resulting 
from a personal injury sustained or a disease contracted in 
the line of duty, or for aggravation during service of a pre-
existing condition beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to show this connection to service, the record 
must include:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of a 
relevant injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The regulations also provide that service connection may be 
granted for any disease initially diagnosed after discharge 
from service when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  



The veteran's service medical records (SMRs) reveal that he 
was assessed with a schizoid personality, chronic, severe, on 
his March 1971 separation examination.  He had been 
hospitalized the previous month, in February 1971, for a 
suicidal gesture after 1-1/2 years of service.  The examiner 
determined that the veteran's schizoid personality disorder 
was not incurred in the line of duty, but instead had existed 
prior to service.

More recent medical records show the veteran has been treated 
for, or assessed with, questionable schizophrenia, 
depression, a bipolar disorder, and an emotional disorder.  

In September 1999, the RO denied the veteran's claim that he 
had an acquired psychiatric disorder due to his service in 
the military.  In denying his claim, the RO acknowledged that 
he had a current diagnosis of bipolar disorder, and that he 
even was assessed with a schizoid personality disorder while 
in service, but, regardless, found there still was no medical 
evidence of record showing a connection between the current 
bipolar disorder and events in service, including the 
diagnosis of a schizoid personality disorder.  The RO also 
pointed out that the schizoid personality disorder is a 
constitutional and/or developmental disorder not subject to 
service connection, as a matter of law, in the absence of 
evidence of disability due to superimposed disease or injury, 
and there was no such evidence.  See 38 C.F.R. §§ 3.303(c), 
4.9.  See also Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82- 90 
(July 18, 1990); VAOPGCPREC 
11-1999 (Sept. 2, 1999).

The RO sent the veteran a letter later in September 1999 
notifying him of the decision and apprising him of his 
procedural and appellate rights.  He submitted a notice of 
disagreement (NOD), in response, later that same month.  And 
the RO sent him a statement of the case (SOC) in March 2000, 
but he did not then "perfect" his appeal to the Board by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  The appeal period expired in 
September 2000.  See 38 C.F.R. §§ 20.302(b).

It was not until some two months later, in November 2000, 
that the veteran again contacted the RO-when he filed his 
current petition to reopen his claim.  In January 2002, the 
RO denied his petition, and this appeal ensued.  

Decisions of the RO-if not timely appealed, are final and 
binding on the veteran based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  But it is 
possible to reopen a previously denied claim by submitting 
evidence that is both new and material.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a).  It also is possible to 
completely overturn an earlier unappealed decision by showing 
that it was clearly and unmistakably erroneous.  38 C.F.R. § 
3.105(a).  That is a collateral attack, however, and the 
veteran has not made any such allegation in this particular 
case.  Rather, he has alleged exclusively there is new and 
material evidence to reopen his previously denied claim.

The Board must determine whether new and material evidence 
has been submitted because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id. 
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is new and material if it was not previously 
submitted, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative 
nor redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence submitted or otherwise obtained since the RO's 
September 1999 decision became final consists solely of the 
veteran's claims on his pleadings and statements by his 
representative.  Although his representative has addressed 
the merits of the substantive issue, he has not highlighted 
any piece of additional evidence, received since September 
1999, which purports to qualify as new and material evidence 
in this case.  

The personal statements from the veteran and his 
representative are not new because they are essentially a 
mere reiteration of the very same arguments they made prior 
to the claim being denied by the RO in September 1999.  They 
always have alleged that his current psychiatric illness is a 
result of his time in service; therefore, merely reasserting 
this is not new evidence and cannot serve as a basis to 
reopen his claim.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

The record still does not contain, for example, a competent 
medical opinion indicating or otherwise suggesting that the 
veteran's current psychiatric disorder either originated in 
service or is otherwise causally related to his military 
service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability 
during service."); see also Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Neither the veteran nor his representative has any 
professional medical training and/or expertise to give a 
competent opinion on an issue such as medical causation.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

There is also a lack of competent evidence of "continuity of 
symptomatology" following service that would suggest that 
there is such a relationship.  See 38 C.F.R. §§ 3.303(b), 
(d), 3.307, 3.309; see also Savage v. Gober, 10 Vet. App. 488 
(1997).  



Since none of the evidence submitted or otherwise obtained 
subsequent to the RO's September 1999 decision is both new 
and material or otherwise so significant that it must be 
considered to fairly decide the merits of the claim, the 
request to reopen the claim for service connection for an 
acquired psychiatric disorder must be denied.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Of course, if the veteran obtains this type of 
evidence at some point in the future, he may petition the RO, 
again, to reopen his claim.  


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder, inclusive of a bipolar 
disorder, is denied.


REMAND

The veteran claims that a higher (i.e., greater than 0 
percent) rating is warranted for his right ear hearing loss.  
Although he did not initially appeal the January 2002 rating 
decision (RD) that denied his claim for a higher rating for 
this condition, the RO accepted statements made on his 
substantive appeal (VA Form 9), dated June 2002, as a valid 
notice of disagreement (NOD) with the denial of his claim of 
greater hearing loss.  But the RO has not provided him a 
statement of the case (SOC) concerning this issue, and must, 
in addition to giving him an opportunity to perfect an appeal 
to the Board on this claim by submitting another substantive 
appeal (VA Form 9 or equivalent statement) concerning his 
right ear hearing loss, in particular.  Manlincon v. West, 
12 Vet. App. 238 (1999).  



Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

Send the veteran and his representative 
an SOC on the issue of his entitlement to 
a higher (compensable) rating for his 
right ear hearing loss, and give them an 
opportunity to perfect an appeal to the 
Board on this issue by submitting a 
timely substantive appeal (VA Form 9 or 
equivalent statement).  If, and only if, 
the veteran perfects a timely appeal 
should this claim be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you


 


